DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment, filed on November 5 of 2021, has been entered.  Claims 1, 3, 10, 28 and 38 have been amended.  Claim 2 has been cancelled.  No claim has been added.  Claims 1 and 3-38 are still pending in this application, with only claims 1 and 38 being independent.

Applicant’s amendment to the claims have overcome the rejections under 35 USC 112(b), as detailed in sections 8-12 of the previous Office Action (mailed August 5, 2021).  Therefore, the cited rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Allowable Subject Matter
Claims 1 and 3-38 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant teaches a curved surface display device including a display panel; a first frame member configured to support the display panel; a backlight assembly having an optical film provided opposite the display panel relative to the first frame member, and a second frame member configured to support the optical film; and a back plate positioned at least in part opposite the display panel with respect to the backlight assembly, the back plate having a bottom plate and a side plate disposed at an edge of the bottom plate, and the second frame member being connected to the bottom plate.  The bottom plate further including a bottom wall and a first supporting portion located 
While the use and advantages of curved displays, specifically those including backlight assemblies, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the structural features and arrangement of the applicants’ invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875